EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Harbinger Group Inc.: We consent to the incorporation by reference in this registration statement on FormS-8 of Harbinger Group Inc. of our reports dated December13, 2011, with respect to the consolidated balance sheets of Harbinger Group Inc. as of September30, 2011 and 2010, and the related consolidated statements of operations, permanent equity (deficit) and comprehensive income (loss), and cash flows for the years ended September30, 2011 and September30, 2010, the period August31, 2009 to September30, 2009 (Successor), and the period October1, 2008 to August30, 2009 (Predecessor), and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December13, 2011, which reports appear in the September30, 2011 annual report on Form10-K of Harbinger Group Inc. Our report on the consolidated financial statements includes an explanatory paragraph that describes the Successor’s adoption of the provisions of ASC Topic 852, “Reorganization” in 2009. /s/ KPMG LLP New York, New York December16, 2011
